Citation Nr: 0322960	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1944 to May 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In June 1980, the RO denied service connection for asthma on 
a direct basis, and so informed the veteran that same month.  
He did not timely appeal, and the decision became final.  He 
has attempted to reopen his claim, and this appeal ensued, 
after the RO found that no new and material evidence had been 
received.

In April 1995 and again in April 1996, the Board remanded the 
veteran's claim to the RO for additional development.  In 
April 1997, the Board rendered a decision in this claim, 
finding that no new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for asthma. In March 1998, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") vacated the Board's April 
1997 decision, and remanded it to the Board for further 
development.

In October 1998, the Board remanded the veteran's claim to 
the RO for additional development.  In June 1999, the issue 
of entitlement to service connection for asthma as due to 
exposure to mustard gas was denied by the Board.  Also in 
June 1999, the Board found that new and material evidence had 
been received, and the claim of entitlement to service 
connection for asthma on a direct basis was reopened.  The 
case was then remanded to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


REMAND

The veteran seeks service connection for asthma.  The service 
medical records show that he was treated during service for 
asthma and currently has been diagnosed with asthma.  In 
March 2003, he was examined by VA and the examiner offered an 
opinion regarding the etiology of the veteran's disability in 
response to a June 1999 Board remand.  The examiner stated 
that the veteran had a pre-existing condition before he 
joined active duty and secondarily developed cardiovascular 
disorders.  The examiner stated that the medical records 
showed that the veteran had persistent seasonal asthma and 
never had a severe attack in service.  It was concluded that 
based on all of these findings it was not likely that a 
pulmonary disability currently found is related to his 
service connection.  That examiner diagnosed cardiomyopathy, 
obstructive pulmonary disease, obesity, hypertension, 
congestive heart failure and hypercholesterolemia, elevated 
PSA.  In July 1995, a VA examiner diagnosed asthma by history 
and probable bronchitis by history.  The examiner reported 
that he did not have all of the veteran's records to review, 
but that he thought the military probably did have some 
effect on the veteran's respiratory problems.  

The veteran has denied having had asthma prior to service.  
The veteran is entitled to a presumption of soundness on 
service entrance.  He is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on his entrance examination.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  Because the veteran is entitled 
to a presumption of soundness, the Board must determine 
whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), 
the presumption of soundness is rebutted by clear and 
unmistakable (obvious or manifest) evidence.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that asthma existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof." 38 
C.F.R. § 3.304(b)(1).  The veteran's service medical records 
are incomplete and a service entrance examination is not of 
record.  

The above noted VA medical opinion does not discuss the 
relationship, if any, between the veteran's inservice 
complaints and treatment, and the veteran's current diagnosis 
based on the premise that the veteran's disability did not 
pre-exist service.  


This case is hereby REMANDED to the RO for the following:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should refer the veteran's 
file to a board certified pulmonary 
specialist who has not previously 
examined the veteran.  After a through 
review of the claims file, the physician 
should offer an opinion on the following: 

Indicate whether the veteran's asthma 
pre-existed service.  If so, indicate 
whether it is at least as likely as not 
that the pre-existing asthma was 
aggravated during the veteran's military 
service.  If it is determined that the 
veteran's asthma did not pre-exist 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
pulmonary complaints are related to his 
in service treatment for asthma   

The examiner must offer complete 
rationale for any opinion offered and 
conclusions drawn.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



